Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voticky (US 2014/0062687 A1).
	Claims 1, 15:
	Voticky teaches obtaining, via a camera, an image of a billboard (image capturing device) (see [0030], [0043]-[0044]); 
identifying, via a processor, a segment of the image and  determining an event associated with the segment (information such as offers, website for additional information, warnings, printable coupon; coupon code) (see [0060]); generating a billboard interface to include a hyperlink of the segment that initiates the event ; and communicating, via a communication module, the billboard interface to a vehicle display for presentation to a user (an offer related to the information displayed on billboard is generated and transmitted, example electronic coupon with a link to a website is transmitted to vehicle enabling the consumer to purchase the product or service) (see [0061]-[0063]).


Voticky teaches wherein the segment includes an address associated with the image of the billboard (see [0030],[0045]).
Claim 3:
Voticky teaches further including presenting visual directions to the address via the vehicle display upon selection of the segment (see [0006], [0060]).
Claim 4:
Voticky teaches further including presenting audible directions to the address upon selection of the segment (information may be visual or aural) (see [0060]).
Claim 5:
Voticky teaches wherein the vehicle display is a touch screen (selection can be made in the vehicle by means of touch screen) (see [0073]).
Claim 6:
  Voticky teaches detecting a selection of the segment of the billboard interface via the touch screen; and initiating the event via the hyperlink upon detecting the selection (see [0038], [0045]), [0061], [0073]).
Claim 7:
Voticky teaches identifying a second segment of the image different than the segment ([0044] parsing module 155 may interpret an image captured by a user's device, translating the image into data that can be correlated to a particular sign or message; Fig 2 #112 MESSAGE 2 is 
Claim 8:
Voticky teaches a mobile device to: obtain, via a camera, an image of a billboard; identify, via a processor, a segment of the image; determine an event associated with the segment; and generate a billboard interface to include a hyperlink of the segment that initiates the event (see [0028]-[0034]); 
and a vehicle to: receive the billboard interface from the mobile device; and present, via a display, the billboard interface (see [0035]-[0038], [0054]).
Claim 9:
Voticky teach wherein the display of the vehicle is a touch screen configured to detect a selection of the segment of the billboard interface presented via the touch screen (see [0073]).
Claim 10:
selection may be made by the consumer by means of speech recognition etc.) (see [0073]).
Claims 11, 12:
Voticky teaches wherein the vehicle initiates the event via the hyperlink upon the segment of the billboard interface being selected; wherein the vehicle includes a billboard linker to detect selection of the segment and initiate the event via the hyperlink upon detecting the selection of the segment(see [0038], [0045]), [0061], [0073]).
Claim 13:    
Voticky teaches identifying a second segment of the image different than the segment ([0044] parsing module 155 may interpret an image captured by a user's device, translating the image into data that can be correlated to a particular sign or message; Fig 2 #112 MESSAGE 2 is second segment of billboard image, different than the segment; [0007] receiving a first message from a first mobile device;); determining a second event associated with the second segment, the second event different than the event ([0060]During processing associated with a "Request for Information (Info)?" block 258, a determination is made as to whether or not the query received during processing associated with block 254 is a request for information [event]... Examples of request for information may include questions concerning .. .address of a restaurant or business office, directions); and generating the billboard interface to further include a second hyperlink of the second segment that initiates the second event ([0038] provide information such as...links to websites; [0006] technology may enable a vehicle with a displayed or audible... and then select, receive directions and drive to a particular business or location).


Voticky wherein the event is a phone call to a phone number associated with the image of the billboard and the second event is a presentation of directions to an address associated with the image of the billboard (request for information may include location and contact information such as telephone number or email address) (see [0060].
Claims 18, 19:
  Voticky wherein the instructions further cause the machine to communicate with a database that includes segment entries and corresponding event entries; wherein, to determine the event associated with the segment, the instructions further cause the machine to match the segment to one of the segment entries of the database and identifying the corresponding one of the event entries (see [0060]-[0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Voticky and further in view of Fields et al. (US 9,805,601 B1).
Claim 16:
Voticky teaches wherein, to identify the segment of the image, failed to teach identifying the segment via a deep neural network. Fields teaches a machine using a deep neural network for image recognition (see col. 70 line 57 to col. 71 line 53). It would have been obvious to one of . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Voticky and further in view of Zavesky et al. (US 10,769,667 B2).
Claim 20:
Voticky wherein the instructions further cause the machine to communicate to a billboard processor to facilitate the billboard to display but failed to teach a personalized advertisement for a user. Zavesky teaches providing a personalized advertisement (individualized) to user based on profile (see [0028]-0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zavesky’s personalized advertisement, inVoticky’s billboard advertising, in order to provide advertisement that is most likely to be used by the audience, by presenting a message that is personalized to the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




YR
/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688